Order denying petition to establish report affirmed. This action of contract was brought in the Municipal Court of the City of Boston. The trial judge disallowed the plaintiff’s claim of report. The plaintiff filed a petition to establish a report. Rule 30 of the Municipal Court of the City of Boston (1940). The petition was denied by the Appellate Division without opinion. The plaintiff appealed. The truth of the facts alleged in the petition or set forth in the draft report is not established. No ruling of law by the Appellate Division is shown by the record. There is nothing before us on this appeal. Cohen v. Berkowitz, 215 Mass. 68. Sawsik v. Ciborowski, 256 Mass. 583. See also Patterson v. Ciborowski, 277 Mass. 260, 264; Squires v. Toye, 291 Mass. 342; Burick v. Boston Elevated Railway, 293 Mass. 431, 435; Santosuosso v. DellaRusso, 300 Mass. 247, 250.